Citation Nr: 0025959	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-07 588	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Veteran represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


REMAND

The veteran claims that his nonservice-connected disabilities 
render him unemployable.  The Board finds his claim 
plausible, and therefore, well grounded within the meaning of 
38 U.S.C.A. § 5017(a) (West 1991).  Once a claimant has 
established that he or she has a well-grounded claim, the VA 
must assist him or her in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F. 3d 
1464, 1467-68 (Fed. Cir. 1997).  In this case, the Board 
finds that such development is necessary.  The RO has not yet 
rated each of the disabilities that may affect the veteran's 
ability to work, and there is insufficient medical evidence 
of record upon which to base the ratings.  

The veteran has been rated for the following nonservice-
connected disabilities: diabetes mellitus, evaluated as 20 
percent disabling; and gastroesophageal reflux disease 
(GERD)/gastritis, right hip strain, and ventral hernia, 
evaluated as noncompensable; his combined nonservice-
connected disability evaluation is 20 percent.   The claims 
file also indicates complaints of and/or treatment for a 
psychiatric disorder (depression), degenerative joint disease 
(back, right hand, hips and knees), a heart disorder (to 
include hypertension and possible coronary artery disease), 
headaches, nasal congestion, sleep problems (to include sleep 
apnea and snoring), hemorrhoids, a foot disorder (to include 
athlete's foot), and hearing loss.  The veteran appears to be 
contending that two of these nonservice-connected 
disabilities, degenerative joint disease and sleep disorders, 
have increased in severity.  

The RO must accumulate medical data pertinent to the nature 
and severity of all of the veteran's nonservice-connected 
disabilities and rate those disabilities under the VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In this 
case, this means that the RO should obtain any outstanding 
medical records pertinent to the veteran's claim and afford 
the veteran a VA examination by all appropriate specialists.  
After reviewing the medical evidence amassed, the RO should 
assign an evaluation to each of the disabilities noted above 
as well as to any other disabilities that are indicated.  In 
addition, the RO should analyze the veteran's claim pursuant 
to the analytical criteria offered by the United States Court 
of Appeals for Veterans Claims.  See generally Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992). 

The Board notes that the veteran has a history of substance 
abuse (alcohol, cocaine, and marijuana) and has been shown to 
be obese.  In determining entitlement to pension benefits, 
disabilities that result from the veteran's own willful 
misconduct cannot be considered.  Therefore, the examiners 
who conduct the VA examination should distinguish the 
relative level of disability attributable to the veteran's 
substance abuse and obesity.   

This claim is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for any disorder in 
recent years, as well as the approximate 
dates of treatment.  After any necessary 
authorization is obtained from the 
veteran, the RO should attempt to obtain 
and associate with the claims file copies 
of all treatment records, which might be 
relevant to the veteran's claim for 
nonservice-connected pension benefits.  
The veteran should also be asked to 
identify any current clinical record or 
other evidence of the severity of a 
medical disorder or any record relevant 
to the issue of employability, such as 
correspondence reflecting attempts to 
secure employment.

2.  The RO should afford the veteran a VA 
examination by appropriate specialists 
for the purpose of assessing the nature, 
severity and manifestations of all 
innocently acquired disabilities that may 
be present.  It is imperative that the 
examiners review this REMAND and the 
entire claims file prior to the 
examination.  The examiners should then 
conduct all tests and studies deemed 
necessary, diagnose all disabilities 
present, and indicate the level of 
impairment caused by each of these 
disabilities.  The examiners should 
render an opinion as to what effect the 
innocently acquired disabilities have on 
the veteran's ability to work, and state 
whether the overall disabling effect of 
the disabilities is susceptible to 
improvement through appropriate 
treatment.  The level of impairment 
attributable to substance abuse and 
obesity should be distinguished from the 
level of impairment attributable to the 
veteran's innocently acquired 
disabilities.  Any psychiatric 
examination report should contain a 
multi-axial assessment and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned.  The examiners 
should express the complete rationale for 
all their opinions.

3.  When the requested development has 
been completed, the RO should prepare a 
rating decision that lists all of the 
veteran's disabilities and the percentage 
evaluation assigned for each disability.  
The RO should then readjudicate the 
veteran's claim, utilizing both the 
average person and unemployability 
standards.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional medical 
information.  By remanding, the Board is not intimating any 
opinion, favorable or unfavorable, as to the merits of this 
claim.  While this claim is in Remand status, the veteran is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369, 373 (1999).  
However, he is not required to act until he is otherwise 
notified.



		
	L. J. NOTTLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


